104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Raymond P. ZAJAC, Appellant,v.AGRIBANK, formerly known as The Federal Land Bank of SaintPaul, Appellee.
No. 96-1875.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 9, 1995.Filed Dec. 13, 1996.

Before BOWMAN and LAY, Circuit Judges, and SMITH,1 District Judge.
PER CURIAM.


1
Raymond Zajac appeals from the order of the District Court2 granting summary judgment in favor of AgriBank on his claims of abuse of process, trespass, and forcible ejection from real property.


2
We have reviewed carefully the record and the parties' submissions and have concluded that the District Court was clearly correct for the reasons stated in the court's opinion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation


2
 The Honorable Paul Benson, United States District Judge for the District of North Dakota